Citation Nr: 0727621	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-28 563	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable initial rating for intermittent 
folliculitis of the scalp.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1952 to December 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which implemented a Board decision granting service 
connection for intermittent folliculitis of the scalp.  The 
RO assigned a 0 percent rating effective, August 21, 1998.  
Jurisdiction over this case was later transferred to the RO 
in Winston-Salem, North Carolina.

FINDINGS OF FACT

1.  The veteran's intermittent folliculitis is manifested by 
small bumps on the back of his scalp, which reportedly flare-
up three times a year and are treated with Sebutone shampoo.

2.  The skin condition is at most slightly disfiguring and 
does not result in exfoliation, exudation or itching of an 
exposed surface or extensive area.

3.  The skin condition has not resulted in scarring and does 
not affect more than six square inches; the affected area is 
less than 5 percent of the body and exposed area and has not 
required treatment with systemic therapy during the course of 
this appeal. 


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for intermittent folliculitis of the scalp.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 
4.7, 4.10, 4.20, 4.118, Diagnostic Codes (DCs) 7800, 7806 
(2002 and 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
intermittent folliculitis of the scalp, the Board's granted 
this claim in a September 2003 decision and the RO issued the 
October 2003 rating decision assigning the initial rating and 
effective date of the award.  He filed a notice of 
disagreement (NOD) with the initial rating assigned.  Since 
the claim was more than substantiated, VCAA notice was no 
longer required.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007), see also, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (an NOD is not considered a claim for benefits 
triggering § 5103(a) notification).  Furthermore, the RO sent 
him a letter in July 2006, which provided him notice of the 
disability rating and effective date elements of his claim

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  In 
addition, a VA examination was provided in March 2003; the 
evidence does not show a change in the condition since that 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2006); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider his 
claim in this context.  And this includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The schedular criteria by which dermatological disorders are 
rated changed during the course of this appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  VA's General Counsel has held that when a new statute 
is enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25179 
(2004).

The veteran's skin condition, characterized as intermittent 
folliculitis of the scalp, is currently rated by analogy 
under DC 7800, the criteria used to evaluate scars 
disfiguring of the head face or neck.  38 C.F.R. § 4.118, DC 
7800 (2002 and 2006).

Under the old rating criteria, a higher 10 percent rating is 
warranted if the scars are moderately disfiguring.  A 0 
percent rating is warranted when the scars are only slightly 
disfiguring.  38 C.F.R. § 4.118, DC 7800 (2002).

Under the new rating criteria, a higher 10 percent rating is 
warranted if there is one characteristic of disfigurement.  
The eight characteristics of disfigurement are:  
(1) scar five or more inches (13 or more centimeters) in 
length; (2) scar at least one-quarter inch (0.6 centimeters) 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 square centimeters); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and (8) skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) 
(2006).

The veteran's skin condition can also be evaluated by analogy 
using DC 7806, the criteria used to evaluate dermatitis and 
eczema.  Under the old rating criteria, a higher 10 percent 
rating is warranted with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 0 
percent rating is warranted when there is evidence of slight, 
if any, exfoliation, exudation, or itching caused by eczema 
(if on a nonexposed surface or small area).  38 C.F.R. § 
4.118, DC 7806 (2002).

The new rating criteria provide a 10 percent evaluation for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or the 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 0 percent rating is warranted if less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy has 
been required during the past 12-month period.  Dermatitis 
and eczema can also be rated as disfigurement of the head, 
face, or neck, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7806 (2006).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

A May 1997 VA treatment record indicates the veteran had 
multiple follicular and perifollicular pinpoint papules and 
pustules.  He said the condition was intermittent and got 
better when he cut his hair.  The condition was treated with 
special shampoo and Cleocin, an antibiotic.  He was told to 
follow-up in one month.

The VA treatment records dated from January 1999 to May 2001 
do not show any treatment for a skin disorder.  

The report of a March 2003 VA examination shows that the 
veteran reported small intermittent bumps on the back of his 
scalp, which sometimes developed into bigger bumps that 
drained pus.  On objective physical examination, there were 
multiple follicular lesions on the back of his scalp, but no 
abscess formation, lymphadenopathy or drainage.  There were 
no other skin lesions or rashes.  A VA treatment record dated 
later that month, records that the veteran denied having a 
rash or eruptions.  There was no itching, and no pigmentation 
or texture changes.

An October 2003 VA treatment record indicates the veteran 
denied having any rash or lesions.  Later that month, he 
filed an NOD stating that he had itching, blisters and pain 
caused by folliculitis.  

The VA treatment records dated from November 2003 through 
June 2004 indicate he was seen once for this condition.  A 
June 2004 dermatology note indicates he had 1 or 2 nodular 
lesions measuring .5 to 1 centimeter.  These lesions were 
located on the scalp behind the right ear.  There were no 
erythema or pustules of the post scalp.  The diagnosis was 
seborrheic dermatitis.  He was instructed to use Sebutone 
shampoo for 1 to 2 weeks.

On his July 2004 substantive appeal (VA Form 9), the veteran 
said he had 3 or more flare-ups per year, which caused 
scarring in the neck area.  He said the skin problem was 
uncomfortable, painful, and gross.

Under the old criteria for rating skin disorders, a 
compensable rating has not been warranted for this condition 
since the effective date of the award of service connection 
in August 1998.  A compensable rating is not warranted under 
DC 7800, because the evidence does not indicate the condition 
has been moderately disfiguring.  At most this condition, 
which reportedly only flares-up a few times a year, has been 
slightly disfiguring.  Despite his complaints, there has been 
no objective evidence of any scarring on physical 
examination.  Under DC 7806, a compensable rating is not 
warranted because the evidence does not indicate this 
condition results in exfoliation, exudation or itching 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, DCs 7800, 7806 (2002).

As noted above, the veteran's statements during treatment and 
examinations have not been consistent with his statements 
made in pursuit of his appeal.  In October 2003, he told a 
health care provider that he had no rash or lesions, but on 
his NOD, he said he had blisters and itching.  The statements 
he provided to his health care providers and the reports of 
physical examinations are more probative.  Generally, it is 
presumed that statements given to a nurse or physician 
concerning a person's medical condition are more truthful 
because there is an incentive to receive the proper 
treatment.  

Effective August 30, 2002, the new criteria for rating skin 
disorders may be applied.  Under these new criteria, a 
compensable rating under DC 7800 is not warranted because he 
has not had one of the characteristics of disfigurement.  As 
mentioned, there is no evidence of any scarring.  The skin is 
not hypo- or hyper-pigmented.  The skin texture has bumps but 
not exceeding six square inches (39 square centimeters).  
There is no evidence of underlying soft tissue missing or 
that the skin is indurated and inflexible in an area 
exceeding six square inches.  

Under DC 7806, a compensable rating is not warranted because 
the evidence does not indicate the affected area is at least 
5 percent of the entire body or exposed area.  Furthermore, 
since August 30, 2002, there has been no evidence of any 
treatment with systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  38 C.F.R. § 4.118, DCs 7800, 
7806 (2006).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
compensable initial rating on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no evidence of marked 
interference with employment, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
rating for intermittent folliculitis of the scalp must be 
denied because the preponderance of the evidence is 
unfavorable-meaning there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).







							(CONTINUED ON NEXT PAGE)
ORDER

The claim for an initial compensable rating for intermittent 
folliculitis of the scalp is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


